Case: 14-12712   Date Filed: 03/09/2015   Page: 1 of 6


                                                          [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 14-12712
                       Non-Argument Calendar
                     ________________________

                 D.C. Docket No. 1:13-cv-00241-KD-M



SHADELKRICK BROWN, et al.,

                                            Plaintiffs,

RONNIE HARRIS,
JOHN HUDSON,
SAMMIE HUNT,
LAMONT WILLIAMS,
MARLON PRITCHETT,

                                            Plaintiffs-
                                            Counter Defendants-
                                            Appellants,

versus

BIBB COUNTY PROPERTIES, LLC,

                                            Defendant-
                                            Counter Claimant-
                                            Appellee.
                Case: 14-12712       Date Filed: 03/09/2015      Page: 2 of 6


                              ________________________

                      Appeal from the United States District Court
                         for the Southern District of Alabama
                             ________________________

                                      (March 9, 2015)

Before ED CARNES, Chief Judge, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:

       Ronnie Harris, John Hudson, Sammie Hunt, Lamont Williams, and Marlon

Pritchett appeal the district court’s grant of summary judgment in favor of their

former employer, Bibb County Properties, LLC (Bibb), on their claims of race

discrimination under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e

et seq., and 42 U.S.C. § 1981.1 They contend that the district court erroneously

determined that they had failed to establish prima facie cases of race

discrimination.

       Bibb owns and operates a sawmill and mulch processing plant in Grove Hill,

Alabama. In July 2011, when each of the plaintiffs still worked at the plant, Jose

Victor Zetino became the plant’s manager. Zetino is Hispanic; the plaintiffs are

African-American. They claim that, in the year after Zetino became the plant’s

manager, the plant’s Hispanic employees worked more overtime hours than the


       1
         Two other plaintiffs, Shakeldrick Brown and Demetrius Williams, also filed suit against
Bibb. Both voluntarily dismissed their claims with prejudice. The style of this case lists
Brown’s first name as Shadelkrick, but documents in the record show that his first name is
actually Shakeldrick.
                                               2
                Case: 14-12712        Date Filed: 03/09/2015       Page: 3 of 6


plant’s non-Hispanic employees. Pointing to payroll data that Bibb provided

during discovery, the plaintiffs contend that “Hispanic workers averaged 7.3 hours

of overtime per week more than their [African-American] counterpart[s]” (and 4.2

hours more per week than their Caucasian counterparts). They attribute the

disparity in overtime hours to race discrimination, contending that Zetino favored

his fellow Hispanics when assigning overtime. In support, they assert that Zetino

often referred to the plant’s Hispanic employees as “my guys” or “my Hispanic

guys.”

       We review de novo a district court’s grant of summary judgment, viewing

all facts and reasonable inferences in the light most favorable to the nonmoving

party. Jurich v. Compass Marine, Inc., 764 F.3d 1302, 1304 (11th Cir. 2014).

Summary judgment is appropriate where there is no genuine issue as to any

material fact and the moving party is entitled to judgment as a matter of law. Id.

       The district court rejected the plaintiffs’ claims of race discrimination after

analyzing them under McDonnell Douglas’s familiar three-step burden-shifting

framework. 2 See McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S. Ct.
1817 (1973). Under McDonnell Douglas, the plaintiff employee has the initial

burden of raising a presumption of discrimination by establishing a prima facie
       2
         Title VII and § 1981 have the same requirements of proof and use the same analytical
framework. See Brown v. Am. Honda Motor Co., 939 F.2d 946, 949 (11th Cir. 1991) (“The
Supreme Court has held that the test for intentional discrimination in suits under § 1981 is the
same as the formulation used in Title VII discriminatory treatment causes.”) (citing Patterson v.
McLean Credit Union, 491 U.S. 164, 185–87, 109 S. Ct. 2363, 2377–78 (1989)).
                                                3
               Case: 14-12712    Date Filed: 03/09/2015    Page: 4 of 6


case that his employer discriminated against him. See EEOC v. Joe’s Stone Crabs,

296 F.3d 1265, 1272 (11th Cir. 2002). If the plaintiff makes these showings, the

burden shifts to the defendant employer to provide a “legitimate, non-

discriminatory reason” for its actions. Id. If the employer does so, then the burden

shifts back to the employee, who can defeat summary judgment if he shows that

his employer’s “proffered reason really is a pretext for unlawful discrimination.”

Id. at 1273.

      The district court properly determined that the plaintiffs failed to establish

prima facie cases of race discrimination. To establish prima facie cases of race

discrimination on these facts, the plaintiffs had to show: (1) that they belong to a

protected class; (2) that their employer, Bibb, denied them the opportunity to work

overtime hours; (3) that Bibb treated similarly situated employees outside of their

class more favorably by allowing them to work those overtime hours; and (4) that

they were qualified for the overtime work that they sought. See Joe’s Stone Crabs,
296 F.3d at 1273; see also Shannon v. Bellsouth Telecomms., Inc., 292 F.3d 712,

715 (11th Cir. 2002) (observing that the denial of overtime opportunities

constitutes an adverse employment action for Title VII purposes). The plaintiffs

did not make all of those showings. They did not show that the employees outside

of their class that they identified who had worked the greater number of overtime

hours were actually similarly situated to them. They relied instead on assertions,


                                          4
               Case: 14-12712     Date Filed: 03/09/2015    Page: 5 of 6


which were not supported in the record, that all of Bibb’s employees were

“interchangeable” for purposes of assigning overtime and that Bibb’s Hispanic

employees “did not have any special skills” that they lacked. And the plaintiffs did

not show that they were qualified for all of the overtime work that they sought,

some of which the record shows did require “special skills” or experience.

      In any event, even if we were to assume that the plaintiffs established prima

facie cases of race discrimination, they failed to rebut Bibb’s legitimate, non-

discriminatory reasons for its decisions in assigning overtime. Bibb explained that

Zetino assigned overtime based on several factors, including the overtime work

that needed to be done, as well as an employee’s reliability, performance, and

willingness to work overtime in the past. None of the plaintiffs’ evidence

demonstrates that this explanation is pretextual. As for their statistical data, they

offer no evidence showing that what that data reflects is not the result of the non-

discriminatory factors that Zetino used to assign overtime. See Brown v. Am.

Honda Motor Co., 939 F.2d 946, 952 (11th Cir. 1991) (observing that, although a

Title VII plaintiff may use statistical evidence to demonstrate both a prima facie

case of discrimination and pretext, “statistics . . . without an analytic foundation[]

are virtually meaningless”). And as for Zetino’s references to Bibb’s Hispanic

employees as “his guys” or “his Hispanic guys,” we have said that although such

comments “may contribute to a circumstantial case for pretext, . . . [they] will


                                           5
              Case: 14-12712     Date Filed: 03/09/2015   Page: 6 of 6


usually not be sufficient absent some additional evidence supporting a finding of

pretext.” Scott v. Suncoast Beverage Sales, Ltd., 295 F.3d 1223, 1229 (11th Cir.

2002) (citation omitted). There is no additional evidence supporting a finding of

pretext here. The district court did not err when it granted summary judgment to

Bibb on each of the appellant’s claims of race discrimination in the allocation of

overtime hours.

      AFFIRMED.




                                          6